     DALE HARMS
 1   400 Del Antico Ave., #1211
     Oakley, California 94561
 2   Defendant
 3

 4

 5
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                              OAKLAND COURTHOUSE
 7

 8

 9   THE BANK OF NEW YORK MELLON                   )    ADV.: 20-04046 WJL
     FKA THE BANK OF NEW YORK, AS                  )    BK: 20-41442 WJL 13
10                                                 )
     TRUSTEE FOR THE                               )    Case No.: PS19-0160
11
     CERTIFICATEHOLDERS OF CWALT,                  )
     INC. ALTERNATIVE LOAN TRUST                   )    DECLARATION OF DALE HARMS IN
12   2005-27, MORTGAGE PASS-THROUGH                )    SUPPORT OF APPLICATION FOR
     CERTIFICATES SERIES 2005-27,                  )
                                                   )    EXTENSION OF TIME TO OPPOSE,
13
                                                   )    MOVE, OR OTHERWISE REPLY
14
                       Plaintiff,                  )
            vs.                                    )
15                                                 )    Date: November 25, 2020
                                                   )
     DALE HARMS, LAURIE HARMS;                     )    Time: 10:30 a.m.
16
     and DOES 1-5 inclusive,                       )    Ctrm: 220
17                                                 )    1300 Clay Street, 2nd Floor
                      Defendants.                  )
                                                   )    Oakland, CA 94612
18
                                                   )
19                                                 )

20

21
                                    DECLARATION OF DALE HARMS

22
            I, Dale Harms, a Defendant in the above captioned case, declare the following to be true

23
     of my own personal knowledge, and if called to testify, I could and would competently testify

24
     thereto.

25
       1.   On or about October 27, 2020 the Plaintiff filed its Motion for Remand.

26
      2.    Defendant didn’t actually receive his copy of the Motion until November 9, 2020.

27

28

                         DECLARATION OF DALE HARMS IN SUPPORT OF APPLICATION
                      FOR EXTENSION OF TIME TO OPPOSE, MOVE, OR OTHERWISE REPLY
                                                    –1–
     Case: 20-04046      Doc# 17      Filed: 11/23/20     Entered: 11/23/20 10:41:04     Page 1 of 2
 1    3.    Defendant cannot get into the local law library to do the research he needs to do, to
 2   properly oppose the Plaintiff’s motion. The law library, like the court, doesn’t allow him the
 3   exemptions to wearing face coverings in the building.
 4    4.    Defendant has a Petition for Review to the California Supreme Court that is due on
 5   November 30, 2020, which is taking up a lot of Defendant’s time, and has left little time to
 6   prepare his Opposition to the Plaintiff’s Motion for Remand.
 7    5.    With no access to the law library, it is making it difficult to get any pleadings done on
 8   time. Defendant however believes he can have his opposition in by the very latest Tuesday
 9   November 24, 2020.
10    6.    Because Defendant is so focused on his Petition for Review he lost track of time, and
11   forgot about filing his opposition, until he realized he missed the deadline, and was completely
12   surprised. Defendant is filing this Application for an Extension just a soon as humanly possible.
13    7.    Defendant prays to the court for excusable neglect, harmless error, inadvertance, and
14   mistake in this matter, as he is a layman, doing the best he can with the resources he has
15   available, during these crazy times.
16    8.    Defendant believes under the circumstances, no one will be prejudiced by this late filing,
17   the Plaintiff should still be allowed the procedural amount of time to reply, and, if needed, the
18   hearing moved accordingly a few days.
19    9.    Defendant will electronically serve, his Opposition on the Plaintiff’s counsel probably by
20   5:00 PM Monday November 23, 2020, pursuant to the State Emergency Rule 12(b)(1), as
21   Defendant assumes there is also a similar rule in the Federal Courts regarding COVID-19.
22    10. Defendant will also probably file his Opposition with the Court by 5:00 PM Monday
23   November 23, 2020.
24          The above statements are true of my personal knowledge, and are made under penalty of
25   perjury under the laws of the state of California, and under the laws of the United States.
26   Dated: November 23, 2020
27                                                          __________________________
28                                                          Dale Harms
                          DECLARATION OF DALE HARMS IN SUPPORT OF APPLICATION
                       FOR EXTENSION OF TIME TO OPPOSE, MOVE, OR OTHERWISE REPLY
                                                      –2–
     Case: 20-04046       Doc# 17     Filed: 11/23/20       Entered: 11/23/20 10:41:04      Page 2 of 2
